Citation Nr: 1719637	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  09-40 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Evaluation of degenerative joint disease of the lumbar spine, currently rated as 10 percent disabling prior to June 29, 2011, 20 percent disabling from that date to August 18, 2013, and 40 percent disabling from August 19, 2013.

2. Evaluation of bilateral pes planus, currently rated as noncompensable.

3. Evaluation of left foot hallux valgus with plantar fasciitis, currently rated as noncompensable.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel
INTRODUCTION

The Veteran had active service from October 2003 to October 2007.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In January 2015, the Board remanded the issues for further development.  The requested development has been substantially complied with, and the issue is ready for appellate review.

In a May 2016 rating decision, the RO granted a staged increased disability rating for the low back disability, assigning a 20 percent disability rating, effective June 29, 2011, and  40 percent disability rating, effective August 19, 2013.

The Board has considered the applicability of the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a claim for a total disability rating based on individual unemployability (TDIU) is a component of the claims for higher ratings for the disabilities on appeal.  However, in a March 2013 rating decision, the RO granted the Veteran a TDIU, effective January 21, 2010 to January 25, 2011, when his combined rating became 100 percent.  He did not disagree with the effective dates assigned for a TDIU.  Therefore, the Board finds that despite the holding in Rice, the issue of entitlement to TDIU prior to January 21, 2010, and after January 25, 2011, is not before the Board on appeal. 

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.





FINDINGS OF FACT

1. Prior to June 29, 2011, the Veteran's service-connected low back disability was manifested by degenerative changes, pain, stiffness, and a limitation of motion, with forward flexion of the thoracolumbar spine to 90 degrees or less without a showing of a combined range of motion of the thoracolumbar spine less than 120 degrees; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; favorable ankylosis of the entire thoracolumbar spine; neurologic impairment;  and/or incapacitating episodes having a total duration of at least 2 weeks during a 12-month period.

2. From June 29, 2011, to August 18, 2013, the Veteran's low back disability was manifested by forward flexion to 60 degrees, without a showing of ankylosis of the thoracolumbar spine, neurologic impairment outside of lumbar radiculopathy of the left leg, and/or incapacitating episodes having a total duration of at least 4 weeks during a 12-month period.

3.  From August 19, 2013, the Veteran's low back disability was manifested by forward flexion to 0 degrees, without ankylosis of the thoracolumbar spine, neurologic impairment outside of lumbar radiculopathy of the left leg, and/or incapacitating episodes having a total duration of at least 6 weeks during a 12-month period.

4. The Veteran's bilateral pes planus is manifested by mild symptoms.  

5. The Veteran's left foot hallux valgus with plantar fasciitis is manifested by pain with movement.  


CONCLUSIONS OF LAW

1. The criteria for initial ratings for the low back disability in excess of 10 percent prior to June 29, 2011, 20 percent from June 29, 2011 to August 18, 2013, and 40 percent from August 2013 have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5237, 5242, 5243 (2016).

2. The criteria for a compensable evaluation for the bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.40, 4.45, 4.59, 4.71a, DC 5276 (2016).

3. The criteria for a compensable evaluation for left foot hallux valgus with plantar fasciitis have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.40, 4.45, 4.59, 4.71a, DCs 5280, 5284 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duty to Notify and Assist

VA has a duty to notify and duty to assist a Veteran in the claims process.  The current appeals arise from the Veteran's disagreement with the initial ratings assigned in connection with the grants of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-7 (2007); VAOPGCPREC 8-2003 (2003).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). 

The duty to assist requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his or her claim.  In this case, VA obtained the Veteran's service treatment records and post-service treatment records, including VA treatment records, identified by him.  The Veteran was afforded VA examinations in July 2007, June 2011, and August 2013.  The examinations were conducted by medical professionals who solicited symptomatology from the Veteran, conducted thorough examinations, and provided rationale for the conclusions given.  They are, therefore, adequate.  The Board recognizes that the Board's January 2015 remand found the August 2013 foot examination was inadequate, in part, due to the examiner's incorrect history summary and failure to examine the Veteran's left foot hallux valgus, but there is no indication the examiner incorrectly described the symptomatology associated with the Veteran's bilateral pes planus.  Accordingly, the Board finds it adequate for the purposes of rating the service-connected bilateral pes planus.  See Rodriguez-Nieves v. Peake, 22 Vet. App. 295 (2008); Barr v. Nicholson, 21 Vet. App. 303 (2007).

In compliance with the Board's January 2015 remand, the Veteran was scheduled for more recent VA examinations of the feet and back.  A May 2015 report of general information notes the Veteran requested to cancel both appointments because he was satisfied with his 100 percent rating. 

The Board notes that 38 C.F.R. § 3.655 (a) and (b) provides the following: 

(a) General. When entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination, or reexamination, action shall be taken in accordance with paragraph (b) or (c) of this section as appropriate.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc. 

(b) Original or Reopened Claim or Claim for Increase.  When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record. When the examination was scheduled with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied. 

The Board finds good cause has not been shown for the Veteran to not appear for the scheduled examinations, as he received notice of the scheduled examinations and chose not to attend.  As the Veteran's claims are original compensation claims, 38 C.F.R. § 3.655(b) is for application.  Therefore, because he failed to report for his VA examinations, the Board is compelled to evaluate the claim on the existing record.  Id.  The Board notes the Veteran can always file a new claim for increase for any future increase in the low back and feet disabilities.

In conclusion, VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims.

II. Legal Criteria and Analysis

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

A. Low Back Injury with Degenerative Joint Disease of the Lumbar Spine

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12Vet. App 119 (1999).  

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 

The RO granted service connection for the low back disability in the December 2007 rating decision and assigned a 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5237.  In the May 2016 rating decision, the RO assigned a 20 percent disability rating, effective June 29, 2011, and  40 percent disability rating, effective August 19, 2013, under 38 C.F.R. § 4.71a, Diagnostic Code 5242.

Under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine; and 100 percent for unfavorable ankylosis of the entire spine.

Note 1 to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note 2 states that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Degenerative or traumatic arthritis, established by X-ray findings, is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003 (degenerative arthritis) and DC 5010 (traumatic arthritis).

Intervertebral disc syndrome (preoperatively or postoperatively) is to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.

A 10 percent disability rating is assigned for incapacitating episodes having a total duration of at least one week but less than two weeks during the past twelve months.  A 20 percent disability rating is assigned for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past twelve months.  A 40 percent disability rating is assigned for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months.  A 60 percent disability rating is assigned for incapacitating episodes having a total duration of at least six weeks during the past twelve months.  38 C.F.R. § 4.71a, DC 5243.

Note 1 states that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note 2 indicates that if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, the rater is to evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.

The Veteran underwent a VA orthopedic examination in July 2007.  He reported his back disability caused constant pain and stiffness.  He rated the pain level as 4/10.  He reported the back disability also decreased his ability to bend over and lift anything heavy.  He was able to climb stairs, dress himself, take out the trash, walk, shop, perform gardening activities, and push a lawn mower, but not walk, garden, or push a lawnmower for long periods of time.  On examination, his posture and gait were normal.  There was tenderness over the sacroiliac joints bilaterally.  There were no muscle spasms.  The pain did not radiate into his upper back.  Straight leg raise tests were negative.  On range-of-motion testing, thoracolumbar spine flexion was to 90 degrees with pain occurring at 90 degrees.  Extension was to 30 degrees with pain occurring at 30 degrees.  Right lateral flexion was to 30 degrees with pain occurring at 30 degrees.  Left lateral flexion was to 30 degrees with pain occurring at 30 degrees.  Right rotation was to 30 degrees with pain occurring at 30 degrees.  Left rotation was to 30 degrees with pain occurring at 30 degrees.  After repetitive use, he did have pain, fatigue, weakness, and lack of endurance, but not incoordination.  There was no additional limitation of motion after repetitive use.  The curves of the spine were maintained.  The lumbar spine nerves were normal.  Evaluation of the reflexes revealed the right knee reflex to be 1+; the other reflex could not be obtained because the Veteran was not able to relax.  There was no evidence of IVDs, bowel dysfunction, bladder dysfunction, or erectile dysfunction.  An X-ray of the lumbosacral spine was normal.  A lumbar strain was diagnosed.

A November 2007 VA outpatient treatment record notes the Veteran complained of increased back pain and tightness.
A February 2008 VA pain clinic consultation report notes the Veteran complained of constant low back pain.  He rated the pain level as 5-7/10.  In a questionnaire, he checked the appropriate boxes to indicate his back pain was fairly severe; prevented him from lifting heavy weights; prevented him from walking more than 1 mile; prevented him from sitting more than a half hour; prevented him from standing more than 1 hour; occasionally disturbed his sleep; made his sex life nearly absent; restricted his social life to his home; and prevented him from traveling except to receive treatment.  He denied any saddle anesthesia, lower extremity weakness, or bowel or bladder incontinence.  On examination of the lumbar spine, there was no atrophy, asymmetry, or erythema.  There was no tenderness to palpation.  There was full range of motion.  Deep tendon reflexes in the knees and ankles were 2/4 with distraction.  Strength testing was normal.  Sensation was intact to light touch.  His gait was non-antalgic.  There were no muscle spasms.  There were no signs or symptoms of spinal cord compromise.  

A March 2008 VA outpatient treatment record notes the Veteran complained of low back pain that did not radiate down his legs. He received trigger point injections to the lumbar paraspinals.  He reported the pain was not relieved and that he missed work for several weeks due to the pain.  The Veteran also began receiving VA chiropractic treatment in March 2008.  He complained of increasing pain.  He demonstrated a slight left lower extremity limp.  His posture was normal.  On lumbar spine range-of-motion testing, flexion, right rotation, and left rotation were normal; extension was to 25 degrees; right lateral flexion was to 20-25 degrees; and left lateral flexion was to 25 degrees.  Lower extremity strength testing was normal.  The sense of touch was intact in the lower extremities.  Deep tendon reflexes were 2+ in the legs and knees.  He denied any saddle anesthesia, lower extremity weakness, or bowel or bladder incontinence.  He had difficulty getting out of a chair.  There was tenderness to palpation of the dorsal and lumbar paravertebrals.  The chiropractor described the severity of the back disability as moderate/severe.  The impairment characteristics included pain, limitation of motion, muscle weakness, and limited function.  A March 2008 VA physical therapy note notes the Veteran reported his back pain was aggravated by bending forward and prolonged standing.  He indicated nerve simulation improved the level of pain.       

A March 2008 private treatment record notes the Veteran reported daily back pain that he rate 3/10 with occasional flare-ups to 7/10.  He did not have pain in his buttocks or legs.  An April 2008 note notes he received injection therapy for continued back pain.

An April 2008 VA chiropractic record noes the Veteran continued to complain of constant back pain.  He rated the pain level as 5/10.  It did not radiate to his legs.  He felt his paraspinal muscles spasming.  A May 2008 social work note notes he reported he could not work due to body pain.  

In a May 2008 functional report completed as part of an application for Social Security Administration (SSA) disability benefits, the Veteran reported he was unable to care for his children, exercise, or work due to his disabilities, which included non-service-connected disabilities.  He noted he often loss sleep due to the pain.  He reported his back pain and carpal tunnel syndrome limited his physical activity and ability to do house or yard work.  He said he rarely left his house due to the pain and general state of health.  He reported his back pain affected his ability to bend and squat.  He could walk 50 feet before needing rest.  His wife also completed a report.  She noted he could not lift things, work, run, or exercise due to his disabilities.  She noted his anxiety and pain also made it difficult to sleep.  She noted his chronic back pain and carpal tunnel syndrome prevented him from doing house and yard work.  She indicated his disabilities affected his ability to lift, walk, climb stairs, squat, bend, kneel, stand, and reach.

In June 2008, the Veteran complained of severe back pain, which he rated as 8-9/10 and lasted all day, to VA treatment providers.  He reported working as a pool cleaner aggravated his back injury.  He was noted to have limited flexion and right lateral flexion ranges of motion.  The physician noted there was no significant change from past notes.  Later that month, he reported the increased back pain made it difficult to walk.  

A July 2008 physical assessment report associated with the Veteran's SSA application notes the Veteran had mild degenerative disc disease with chronic pain.  He could occasionally lift 20 pounds, but only frequently lift 10 pounds.  He could stand and/or walk or sit for about 6 hours a day.  His ability to push and/or pull was unlimited.  He could occasionally climb stairs, balance, stoop, kneel, crouch, and crawl.  He could never climb ladders, ropes, or scaffolds.  He had no radicular signs or symptoms.

A July 2008 VA pain clinic note notes the Veteran reported his back pain had increased over the last two to three months.  It did not radiate to his buttocks or legs.  There was no associated numbness, tingling, or incontinence.  He noted the pain impaired his ability to work and sleep.  On examination, there was no erythema, swelling, masses, or scoliosis.  There was mild tenderness to palpation over the left paraspinal.  There was decreased range of motion with waist flexion.  Strength and sensation testing were normal.  Deep tendon reflexes were 1+ bilaterally.  A treatment note from later in July 2008 notes the Veteran reported medication improved his back pain, but that he occasionally struggled through flare-ups.  On examination, his symptoms remained similar to how they were described earlier that month.

An August 2008 VA paint treatment note indicates the Veteran continued to complain of back pain despite a facet injection.  On examination, there was no erythema, swelling, masses, scoliosis, atrophy, or asymmetry.  There was mild tenderness.  Forward flexion motion was limited.  Strength and sensation testing were normal.  In September 2008, he reported reduced pain following another injection, but increased muscle spasms.  

An October 2008 pain management note notes the Veteran complained of constant pain.  He rated the level of pain as 7/10 after an hour drive.  On examination, there was no deformity, erythema, swelling, or ecchymosis.  There was tenderness.  He had full range of motion.  His gait was grossly normal.  Reflex, muscle, and sensation testing were normal.  His objective symptoms remained similar in November 2008 and December 2008.  A January 2009 outpatient treatment record notes the Veteran reported the pain had not changed in consistency or quality.  The nurse practitioner noted he admitted to higher caffeine intake.  He denied bladder or bowel incontinence, but reported urinary frequency and voiding small amounts.  In February 2009, he reported swimming caused increased back pain.  There was no radiation to the legs, but occasional radiation to the left side of the buttocks.  He reported no urinary or bowel incontinence.  A March 2009 primary care note notes the Veteran's back had declining flexion, extension, and rotation ranges of motion.  Measurements were not provided.  In June 2009, he reported he could not work due to his chronic back pain.  A June 2009 polytrauma note notes he continued to complain of back pain.  He denied that the pain radiated.  His gait was non-antalgic.  He did not use an assistive device.  He had some pain when standing up from a seated position.  The lumbar spine range of motion was "very limited" in all directions with minimal pain upon extension.  The paraspinal muscles were described as "very tight" on palpation.  A follow-up note notes MRI and CT scans of the lumbar spine showed no significant abnormalities.  Later in June 2009, he reported his back pain caused a general inability to function despite a recent reduction in pain due to increased medication.  He was unable to exercise regularly and reported he had gained weight due to a lack of activity.         

In a June 2009 statement, the Veteran described his back disability as the most debilitating of his physical disabilities.  
In a November 2009 statement, an acquaintance of the Veteran reported his service-related injuries had left him barely functional.

An April 2010 VA orthopedic note notes the Veteran reported his back pain prevented him from performing daily activities.  On examination, there was tenderness to palpation.  The range of motion was restricted secondary to pain.

The Veteran underwent a VA examination on June 29, 2011. On range-of-motion testing of the thoracolumbar spine, flexion was to 60 degrees with pain beginning at that point.  Extension was to 20 degrees with pain beginning at that point.  Right and left lateral flexion were to 22 degrees with pain beginning at those points.  Right rotation was to 20 degrees with pain beginning at that point.  Left rotation was to 18 degrees with pain beginning at that point.  The range of motion remained the same after repetitive testing.  The examiner opined the Veteran's conditions, which included disabilities not on appeal, caused difficulty with prolonged ambulation, standing, lifting, carrying heavy objects, and performing arduous physical activities.  

In a December 2011 report for continued SSA benefits, the Veteran reported he always used an assistive device to walk when his pain was bad.  It is not clear which pain the Veteran was referring to.  He also reported he had difficulty doing any physical activity, including bending over, dressing, bathing, preparing meals, standing for long periods, doing chores, driving, shopping, walking, lifting objects, and sitting for long periods.

A March 2012 SSA examination report notes the Veteran reported he had back pain that radiated to his left leg.  He wore a back brace daily.  On examination, his gait was normal.  On range-of-motion testing, flexion was to 70 degrees, extension was to 15 degrees, and lateral flexion was to 15 degrees bilaterally.  His sensation in the left lower extremity was diminished to pinprick, vibration, position, and touch.  Deep tendon reflexes were 1/4 in the upper and lower extremities.  The examiner opined he should be able to lift 20 pounds occasionally and 10 pounds frequently.   

An April 2012 VA outpatient treatment record notes the Veteran complained of low -back pain.  The pain did not radiate.  On examination, there was mild tenderness to palpation.  He had full range of motion.  Strength testing was normal.  His knee and ankle reflexes were 2/4.  There were no focal deficits noted.  His gait was normal, and he did not use an assistive device.

The Veteran underwent a VA lumbar spine examination on August 19, 2013.  DJD and IVDS with radiculopathy were diagnosed.  The Veteran did not report that flare-ups impact the function of the back.  On range-of-motion testing, flexion was to 85 degrees with pain beginning at 80 degrees.  Extension was to 30 degrees with no evidence of painful motion.  Right lateral flexion, left lateral flexion, right lateral rotation, and left lateral rotation were to 30 degrees with no evidence of painful motion.  On repetitive testing, flexion was to 0 degrees.  Extension, right lateral flexion, left lateral flexion, right lateral rotation, and left lateral rotation were to 30 degrees or greater.  The examiner also checked the appropriate box to indicate the Veteran did not have additional limitation of motion following repetitive-use testing.  The examiner indicated the Veteran had functional impairment of the thoracolumbar spine, including weakened movement, excess fatigability, and pain on movement.  There was not tenderness or pain on palpation.  There was not guarding or muscle spasm of the thoracolumbar spine.  Muscle strength testing was normal.  There was not muscle atrophy.  Reflexes in the knees and ankles were absent.   Sensory examinations of the left upper thigh, left thigh/knee, left lower leg/ankle, and left foot/toes revealed decreased sensation.  Sensory examinations of the right upper thigh, right thigh/knee, right lower leg/ankle, and right foot/toes were normal.  The examiner indicated the Veteran had radiculopathy, noting he had constant, mild pain in the right and left lower extremities.  The examiner separately indicated the right side was not affected by radiculopathy, but that the left side was mildly affected.  There were no other neurologic abnormalities or findings related to the spine.  The examiner indicated the Veteran had IVDS with at least 1 week, but less than two weeks, of incapacitating episodes in the prior 12 months.  The Veteran reported he occasionally used a cane to ambulate.  The examiner opined the back disability affected the Veteran's ability to work, noting it limited his ability to lift, bend, and stoop.  There were contributing factors of pain, weakness, fatigability, and/or incoordination, and additional limitation of functional ability of the thoracolumbar spine during flare-ups or repeated use over time.  The degree of range of motion loss during pain on use was approximately 5 degrees of flexion, decreased endurance, and increased fatigue when bending, stooping, and lifting.    

A March 2014 physical therapy consultation report notes the Veteran's lower extremity strength and sensation were normal.

A January 2015 VA outpatient treatment record notes the Veteran had chronic low back pain.

Prior to June 29, 2011

Prior to June 29, 2011, the Veteran's low back disability is rated as 10 percent disabling.  Upon consideration of the evidence above, the Board finds that the competent evidence of record does not support a rating in excess of 10 percent for the time period prior to June 29, 2011.

To warrant a higher disability rating, the evidence must show forward flexion of the thoracolumbar spine to 60 degrees or less, a combined range of motion of the thoracolumbar spine less than 120 degrees; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; favorable ankylosis of the entire thoracolumbar spine; and/or incapacitating episodes having a total duration of at least 2 weeks during a 12-month period.

The evidence above shows that prior to June 29, 2011, the Veteran's service-connected low back disability was manifested by degenerative changes, pain, stiffness, weakness, and a limitation of motion, with forward flexion, at worst, to be to 90 degrees.

The Board acknowledges that VA treatment records indicate the Veteran's lumbar spine range of motion was limited at times, including "very limited" in 2009, but no measurements were provided and there is no suggestion such limitation included forward flexion to 60 degrees or less or a combined range of motion of the thoracolumbar spine of less than 120 degrees even when considering the Veteran's complaints of pain with functional loss.  Notably, there was no additional limitation of motion after repetitive use on July 2007 examination.  Also, the lumbar spine had full range of motion in February 2008 and October 2008.  Based on the aforementioned range of motion findings, it is apparent that the Veteran's lumbar spine was not fixated or immobile.  Thus, it is not possible that the Veteran's thoracolumbar spine was ankylosed.  In addition, while the Veteran reported having muscle spasms in April 2008 and September 2008, the July 2007 VA examiner and VA treatment providers noted his posture and gait were normal.  Scoliosis, reversed lordosis, and/or abnormal kyphosis were not noted.  Also, while the Veteran reported experiencing flare-ups of back pain, these episodes do not qualify as incapacitating pursuant to the pertinent criteria, since there is no indication a physician prescribed the Veteran bed rest to treat back pain. 

Accordingly, the evidence is against a disability rating in excess of 10 percent for the Veteran's low back disability prior to June 29, 2011.  The objective clinical findings fail to show that his disability meets the criteria for an increased evaluation.  In the decision above, the Board has considered the Veteran's competent lay statements of the severity of the symptomatology of the low back disability as well as the statements of his spouse and acquaintance that suggest his physical disabilities affected his ability to function.  However, even upon consideration of the credible lay evidence, the requirements for a disability rating in excess of 10 percent have not been met or approximated.

From June 29, 2011 to August 18, 2013

From June 29, 2011 to August 18, 2013, the Veteran's low back disability is rated as 20 percent disabling.  To warrant a higher disability rating, the evidence must show but forward flexion of the thoracolumbar spine to 30 degrees or less, ankylosis of the thoracolumbar spine, and/or incapacitating episodes having a total duration of at least 4 weeks during a 12-month period.

The evidence above shows that from June 29, 2011, to August 18, 2013, the Veteran's low back disability was manifested by forward flexion to, at worst, 60 degrees.

The Board acknowledges that the Veteran reported his back disability caused weakness, stiffness, swelling, fatigue, and general functional loss, but the lumbar spine range of motion remained the same after repetitive testing on July 2011 examination.  There is no suggestion forward flexion was limited to 30 degrees or less during this period, even when considering the Veteran's complaints of pain with functional loss.  While the Veteran reported his back disability limited his ability to perform daily activities, the April 2012 VA outpatient treatment record indicates his lumbar spine had full range of motion and that strength testing was normal.  

Accordingly, the evidence is against a disability rating in excess of 20 percent for the Veteran's low back disability from June 29, 2011, to August 18, 2013.  The objective clinical findings fail to show that his disability meets the criteria for an increased evaluation.  In the decision above, the Board has considered the Veteran's competent lay statements of the severity of the symptomatology of the low back disability.  However, even upon consideration of the credible lay evidence, the requirements for a disability rating in excess of 20 percent from June 29, 2011, to August 18, 2013, have not been met or approximated.

From August 18, 2013

From August 19, 2013, the Veteran's low back disability is rated as 40 percent disabling.  

A review of the evidence above shows that from August 19, 2013, the Veteran's low back disability has been manifested by forward flexion to 0 degrees after repetitive testing, but ankylosis of the thoracolumbar spine and/or incapacitating episodes having a total duration of at least 6 weeks during a 12-month period have not been shown.  In regard to ankylosis, it is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)); Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (Ankylosis is "stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint," citing Stedman's Medical Dictionary 87 (25th ed. 1990)).  While the August 2013 VA examiner indicated the Veteran was unable to flex his thoracolumbar spine forward after repetitive testing, he was still able to move the joint, and it is apparent the Veteran's low back disability is not manifested by ankylosis.  For the same reasons, the Board finds the overall disability picture does not warrant a rating by analogy to ankylosis.  In addition, while the examiner diagnosed IVDS, he indicated the total duration was less than two weeks during the prior 12 months.  

From August 19, 2013, the Veteran is in receipt of the maximum evaluation for limitation of motion.  Accordingly, the Board need not address the potential for a higher rating based on functional loss.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5228, 5229, 5230; see also Spencer v. West, 13 Vet. App. 376, 382 (2000); Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (holding that 38 C.F.R. §§ 4.40 and 4.45 do not apply and that a higher rating is not warranted for painful motion or functional loss when the maximum schedular disability rating based on limitation of motion is in effect).

Accordingly, the evidence is against a disability rating in excess of 40 percent for the Veteran's low back disability from August 19, 2013.  The objective clinical findings fail to show that his disability meets the criteria for an increased evaluation.  In the decision above, the Board has considered the Veteran's competent lay statements of the severity of the symptomatology of the low back disability.  However, even upon consideration of the credible lay evidence, the requirements for a disability rating in excess of 40 percent have not been met or approximated.  

During the entire period on appeal, separate ratings for associated objective neurologic abnormalities or chronic neurologic manifestations are not warranted because neurologic findings and symptoms warranting separate ratings have not been demonstrated.  The Veteran is already service-connected for left leg radiculopathy with a 10 percent disability rating for mild impairment, and the Veteran has not disagreed with the assigned disability rating or effective dates.  Thus, the rating assigned for this disability is not currently before the Board.  

The Board acknowledges that a January 2009 outpatient treatment record notes the Veteran reported urinary frequency and voiding small amounts, but such neurologic abnormality was not related to the back disability in any way.  In fact, the nurse practitioner noted the Veteran admitted to higher caffeine intake, suggesting such could be the cause for the urinary frequency.  Notably, the August 2013 VA examiner indicated the Veteran did not have any neurologic abnormalities related to the low back disability other than the radiculopathy of the left lower extremity.  The examiner checked the appropriate box to indicate the Veteran experienced pain in the right lower extremity, but only described symptoms related to the left lower extremity and specifically indicated the right lower extremity was not affected by radiculopathy.  Strength testing and sensory examinations of the right upper thigh, right thigh/knee, right lower leg/ankle, and right foot/toes were also normal.  The Board finds that the actual physical findings described in the examination report are more probative than the unexplained, single notation of radiculopathy-related pain in the right lower extremity.   

For the foregoing reasons, the Board concludes that ratings in excess of 10 percent prior to June 29, 2011, 20 percent from June 29, 2011, to August 18, 2013, and 40 percent from August 19, 2013, for the Veteran's low back disability with degenerative joint disease are not warranted.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B. Bilateral Pes Planus

The RO granted service connection for bilateral pes planus in the December 2007 rating decision and assigned a noncompensable rating under 38 C.F.R. § 4.71a, Diagnostic Code 5276.  

Under Diagnostic Code 5276, for acquired flatfoot, a noncompensable rating is assigned where the flatfoot is mild with symptoms relieved by built-up shoe or arch support.  A 10 percent disability rating is assigned where flatfoot is moderate, with weight-bearing line over or medial to the great toe, inward bowing of the tendo Achilles, pain on manipulation and use of the feet, either bilateral or unilateral.  For severe flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, 20 and 30 percent disability ratings (unilateral and bilateral, respectively) are assigned.  For pronounced flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliance, 30 and 50 percent disability ratings (unilateral and bilateral, respectively) are assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

The criteria in DC 5276 are conjunctive.  See Melson v. Derwinski, 1 Vet. App. 334   (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).  Compare Johnson v. Brown, 7 Vet. App. 9 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The Veteran underwent a VA orthopedic examination in July 2007.  The Veteran reported his pes planus caused pain.  He denied weakness, stiffness, swelling, and fatigue.  On physical examination, there was no edema of the right or left lower extremities.  There was pes planus bilaterally "of a slight degree."  Palpation of the plantar surface revealed a slight tenderness.  The Achilles tendons were well-aligned.  He did not wear corrective shoes. 

A January 2008 VA pain management note notes the Veteran complained of bilateral foot pain.

A February 2008 VA podiatry consultation report notes the Veteran reported having arch pain and fatigue.  The pain did not limit his activities, but could be uncomfortable at work.  He had not had success with orthotics.  Pes planus with mild arch pain was assessed.  

A July 2008 VA polytrauma consultation report notes the Veteran reported he had constant foot pain, which he rated as 4/10, and that his arches ached.  A September 2008 VA polytrauma note indicates he wore orthotics in his shoes.  

A June 2009 podiatric surgery note notes the Veteran complained of left foot pain with ambulation.  He reported he used inserts but that they did not have enough padding.  The left foot had decreased dorsiflexion.  There was no pain with range of motion testing.  He had a decreased medial arch. 

The Veteran underwent a VA examination on June 29, 2011.  Objective examination of the feet revealed evidence of abnormal weight bearing and tenderness.  There were unusual shoe-wear patterns.   The examiner did not indicate whether the signs of abnormal weight bearing were due to pes planus, one of the Veteran's other musculoskeletal disabilities, or a combination of such disabilities.  There were no signs of callosities or breakdown.  There was also not edema, disturbed circulation, weakness, atrophy of the musculature, heat, redness, or instability.  Palpation of the plantar surfaces of both feet revealed moderate tenderness.  On weight-bearing and non-weight-bearing examination, the alignment of the Achilles tendon was normal.  He required arch supports and shoe inserts, but not orthopedic shoes, corrective shoes, foot supports, or build-up of the shoes. 

The Veteran underwent a VA foot examination again in August 2013.  Bilateral pes planus was diagnosed.  The Veteran did not have pain on use or manipulation of the feet.  On examination, there was no indication of swelling on use.  He did not have characteristic calluses.  His right foot remained symptomatic despite the use of arch supports.  There was not extreme tenderness of the plantar surface of either foot.  He did not have a decreased longitudinal arch height on weight-bearing.  There was not objective evidence of marked deformity of the foot.  There was not marked pronation of either foot.  The weight-bearing line did not fall over or medial to the great toe of either foot.  He did not have inward bowing, inward displacement, or severe spasm of the Achilles' tendon.  

A January 2015 VA outpatient treatment record notes the Veteran had flat feet.  The physician assistant noted his pes planus was stable.

As shown by the evidence above, throughout the rating period, the Veteran's bilateral pes planus has been manifested by mild symptoms, including pain not relieved by arch supports and evidence of abnormal weight bearing, but not moderate, severe, or pronounced symptoms as required for a higher disability rating.  In this regard, the Board notes that while the June 2011 examiner noted unusual shoe-wear patterns and moderate tenderness to palpation, the alignment of the Achilles tendons were normal on weight-bearing and non-weight-bearing examinations.  In addition, while the Veteran did report shoe inserts did not relieve his symptoms, he also suggested the arch supports were simply not padded enough.  There was also not objective evidence of marked deformity, pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, extreme tenderness of plantar surfaces of the feet, or marked inward displacement and severe spasm of the tendo Achilles on manipulation.  Moreover, the January 2015 VA treatment record notes his pes planus was stable.  

Accordingly, the evidence is against a disability rating in excess zero percent throughout the rating period for the Veteran's bilateral pes planus.  The objective clinical findings fail to show that his disability meets the criteria for an increased evaluation.  In the decision above, the Board has considered the Veteran's competent lay statements of the severity of the symptomatology of the pes planus.  However, even upon consideration of the credible lay evidence, the requirements for a compensable rating have not been met or approximated.

For the foregoing reasons, the Board concludes that a compensable rating for the Veteran's bilateral pes planus is not warranted.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

C. Left Foot Hallux Valgus 

The RO granted service connection for left foot hallux valgus with plantar fasciitis in the December 2007 rating decision and assigned a noncompensable rating under 38 C.F.R. § 4.71a, Diagnostic Code 5020-5280.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.

Under Diagnostic Code 5280, a 10 percent rating is assigned for resection of the metatarsal head or a severity equivalent to having the great toe amputated.  

Consistent with Schafrath, the Board has also considered the potential application of the other provisions of 38 C.F.R., Parts 3 and 4.  Schafrath, 1 Vet. App. 589.  In doing so, the Board notes that potentially applicable criteria for rating the Veteran's plantar fasciitis is available under 38 C.F.R. § 4.71, DC 5284. 

Under DC 5284, foot injuries that are shown to be moderate in severity are assigned a 10 percent disability rating.  Moderately severe foot injuries are assigned a 20 percent disability rating.  Severe foot injuries are assigned a 30 percent disability rating.  In instances where the foot injury has resulted in actual loss of use of the foot, a schedular maximum 40 percent disability rating is warranted.

The Board also notes that additional rating criteria for foot disabilities are also provided under DC 5277 (for bilateral weak foot), DC 5278 (for acquired pes cavus or claw foot), DC 5279 (for anterior metatarsalgia or Morton's disease), DC 5281 (for hallux rigidus), DC 5282 (for hammer toes), and DC 5283 (for malunion or nonunion of the tarsal or metatarsal bones).  Nonetheless, as the evidence does not demonstrate the presence of such disorders in the Veteran's left foot, these criteria are not applicable in this case.   

The Veteran underwent a VA orthopedic examination in July 2007.  The Veteran reported the left foot hallux valgus caused paint intermittently three times a week that lasted for a couple of days.  At rest, he did not have pain, weakness, stiffness, swelling, or fatigue.  On physical examination of the left foot, the bunion was nontender. 

A January 2008 VA pain management note notes the Veteran complained of constant back and bilateral foot pain.  The left hurt more due to the bunion.

A February 2008 VA podiatry consultation report notes the Veteran reported having no bunion pain.

A June 2009 podiatric surgery note notes the Veteran complained of left foot pain with ambulation.  He was noted to have a bunion and be amenable to surgery.
The Veteran underwent a VA examination on June 29, 2011.  The Veteran reported pain in the bilateral first toe that occurred constantly.  He rated the pain level as 8/10.  It could be exacerbated by physical activity.  He also had foot pain at rest, but not weakness, stiffness, swelling, or fatigue.  While standing or walking, he had pain, weakness, stiffness, swelling, and fatigue.  On examination, his posture was normal.  He walked with an antalgic gait due to pain.  There was active motion in the metatarsophalangeal joint (MTPJ) of both great toes. 

As shown by the evidence above, throughout the rating period, the Veteran's left foot hallux valgus with plantar fasciitis has been manifested by no more than mild symptoms, including pain and functional loss.  Resection of the metatarsal head or a severity equivalent to having the great toe amputated, and/or symptoms equivalent to a moderate foot injury as required for a compensable rating have not been shown.  Further, although the Veteran has described limited use of the left foot due to the hallux valgus with plantar fasciitis, he has not contended, nor does the weight of the lay or medical evidence show, that the severity of such limitations are equivalent to the loss of use of the left foot.  See 38 C.F.R. §§ 3.350, 4.71a, DC 5284.  

Accordingly, the evidence is against a compensable disability rating throughout the rating period for the Veteran's left foot hallux valgus with plantar fasciitis.  The objective clinical findings fail to show that his disability meets the criteria for an increased evaluation.  In the decision above, the Board has considered the Veteran's competent lay statements of the severity of the symptomatology of the hallux valgus.  However, even upon consideration of the credible lay evidence, the requirements for a compensable rating have not been met or approximated.

For the foregoing reasons, the Board concludes that a compensable rating for the Veteran's left foot hallux valgus is not warranted.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

Initial ratings in excess of 10 percent prior to June 29, 2011, 20 percent from June 29, 2011, to August 18, 2013, and 40 percent from August 19, 2013, for the Veteran's low back disability with degenerative joint disease are denied.  

Entitlement to an initial compensable rating for bilateral pes planus is denied. 

Entitlement to an initial compensable rating for left foot hallux valgus with plantar fasciitis is denied.




____________________________________________
E.I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


